Citation Nr: 0838094	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-08 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity (DIC) 
Compensation under the provisions of 38 U.S.C.A. § 1318 (West 
2002 & Supp. 2007).  

3.  Entitlement to Dependents' Educational Assistance (DEA) 
pursuant to Chapter 35 of title 38 of the United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1957 and from October 1957 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death on December 
[redacted], 1992, is shown to have been the result of respiratory 
arrest due to or as a consequence of lung cancer.  

2.  The veteran's lung caner was first clinically 
demonstrated many years after service, and there is no 
competent evidence of a causal connection between his lung 
cancer and military service or any incident therein, to 
include any exposure to ionizing radiation.

3.  At the time of death, service connection was in effect 
for osteoarthritis of the lumbosacral and cervical spine, 
rated as 10 percent disabling, and for defective hearing, 
rated as noncompensable.  

4.  A disability of service origin did not cause, or 
contribute to the cause of, the veteran's death.  

5.  The veteran did not have (nor was he entitled to receive) 
service-connected disability rated at 100 percent for 10 
years prior to his death; he was not continuously rated as 
totally disabled for the five-year period after his discharge 
from service.

6.  The appellant is not the surviving spouse of a veteran 
who died of a service-connected disability or who had a total 
and permanent disability evaluation resulting from service-
connected disability.


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 
(2007).

2.  The criteria to establish entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002 & Supp. 2007); 38 C.F.R. § 3.22 
(2007).  

3.  Eligibility for DEA under Chapter 35 of the United States 
Code has not been established.  38 U.S.C.A. § 3501 (West 2002 
& Supp. 2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances. VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2007).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

The United States Court of Appeals for Veterans Claims 
(Court) recently determined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) that, when adjudicating a claim for DIC, VA 
must perform a different analysis depending upon whether a 
veteran was service-connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service-
connected.

During the pendency of this appeal, on March 3, 2006, the 
Court also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the appellant was issued VCAA letters in March 
2005 (regarding service connection for the cause of the 
veteran's death only) and July 2005 regarding all claims on 
appeal.  The totality of this notice fulfilled the provisions 
of 38 U.S.C.A. § 5103(a).  The appellant has been informed 
about the information and evidence not of record that is 
necessary to substantiate her claim for service connection 
for the cause of death; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.

In this case, the veteran was service-connected during his 
lifetime for osteoarthritis of the lumbar and cervical spine 
and for hearing impairment and no other disabilities.  The 
VCAA letters did not specifically list the disabilities that 
the veteran was service-connected for at the time of his 
death.  The appellant's contention on appeal, however, is not 
that the service-connected conditions caused or contributed 
to the veteran's death, but rather that his exposure to 
ionizing radiation caused or contributed to his death.  The 
Board notes that the statement of the case (SOC) provided the 
appellant with all appropriate codes regarding her claims.  

After review of the record, in totality, the Board finds that 
it is not necessary to remand the claim to send the appellant 
further notification pursuant to Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  She has been provided documents which would 
inform a reasonable person of the evidence and information 
needed to substantiate the claims.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008); also Dalton v. Nicholson, 21 Vet. 
App. 23, 30 (2007).  In view of the foregoing, the Board 
finds that a remand would not result in additional benefits 
flowing to the appellant.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994);  also Soyini v. Derwinski, 1 Vet. App. 541, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Although the letters were not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice, the claim was readjudicated, and the 
appellant was provided all pertinent laws and regulations.  
The appellant was notified of the evidence that was needed to 
substantiate her claim and that VA would assist her in 
obtaining evidence, but that it was ultimately her 
responsibility to provide VA with any evidence pertaining to 
her claim, including any evidence in her possession.  She was 
also provided notice of what VA was doing to develop the 
claim, notice of what she could do to help her claim, and 
notice of how her claim was still deficient.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

With respect to the Dingess requirements, the March 2005 and 
July 2005 letters failed to provide notice of the type of 
evidence necessary to establish an effective date for the 
claim on appeal.  Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006) (Mayfield III).  The Board finds, however, that 
such failure is harmless because, as will be explained below 
in greater detail, the preponderance of the evidence is 
against the appellant's claims.  Thus, any question as to the 
appropriate effective date to be assigned is moot.  Dingess 
v. Nicholson, supra.  

Moreover, VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate her 
claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post service medical 
treatment records, and statements from the claimant, fellow 
servicemen, and her representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the appellant.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claim at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).




Cause of the Veteran's Death

Laws and Regulations 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2007).  A service-
connected disorder is one that was incurred in or aggravated 
by active service; one for which there exists a rebuttable 
presumption of service incurrence, such as a malignant tumor, 
if manifested to the required degree within a prescribed 
period from the veteran's separation from active duty; or one 
that is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2007).

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b) (2007).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2007).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are diseases that are 
presumptively service-connected in radiation-exposed veterans 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  Third, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must 
not only determine whether a veteran had a disability 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In 
other words, the fact that the requirements of a presumptive 
regulation are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof 
of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training and 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States Forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such interment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that United States Occupational Forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946; or was present during a total of at least 250 days 
before February 1, 1992, on the grounds of a gaseous 
diffusion plant located in Paducah, Kentucky, Portsmouth, 
Ohio, or the area identified as K25 at Oak Ridge, Tennessee, 
and meets the additional criteria listed under 38 C.F.R. § 
3.309(d)(3)(ii)(D)(1) (2007).

Diseases presumptively service-connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: Leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gallbladder, primary liver cancer 
(except cirrhosis or hepatitis B as indicated), cancer of the 
salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.303(d)(3) and/or does not suffer 
from one of the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung 
cancer; (v) bone cancer; (vi) liver cancer; (vii) skin 
cancer; (viii) esophageal cancer; (ix) stomach cancer; (x) 
colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; 
(xiii) urinary bladder cancer; (xiv) salivary gland cancer; 
(xv) multiple myeloma; (xvi) posterior subcapsular cataracts; 
(xvii) nonmalignant thyroid nodular disease; (xviii) ovarian 
cancer; (xix) parathyroid adenoma; (xx) tumors of the brain 
and central nervous system; (xxi) cancer of the rectum; 
(xxii) lymphomas other than Hodgkin's disease; (xxiii) 
prostate cancer; and (xxiv) any other cancer. 38 C.F.R. § 
3.311(b)(2). Section 3.311(b)(5) requires that stomach cancer 
become manifest five years or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2007).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service. All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2007).



Factual Background

The veteran's service treatment records are silent for any 
complaints, treatment, abnormalities, or diagnosis referable 
to lung problems or lung cancer in service.  Post service 
records are negative for report of cancer until 1992 when 
squamous cell carcinoma was noted at a private facility.  He 
was hospitalized at a VA facility on December 1, 1992, with 
history of progressive shortness of breath and failure to 
thrive.  It was noted that his carcinoma had been initially 
found earlier that year to be in the left aryepiglottic fold 
which extended to the pharynx and piriform sinus.  In October 
1992, large cell lung cancer was diagnosed, and this was 
deemed inoperable.  The veteran died on December [redacted], 1992.  

In response to the claimant's assertion that the veteran was 
exposed to ionizing radiation during service (which was 
corroborated by two statements as provided by fellow 
serviceman), the Department of the Air Force Center for 
Radiation Dosimetry reported in February 2004 that the 
veteran's dose assessment total was approximately 0.150 REMS.  

Based on the dose estimate from the Air Force, the RO 
requested that the Under Secretary of Health provide an 
opinion as to the relationship between the veteran's death 
from lung cancer and his occupational exposure to ionizing 
radiation in service under the provisions of 38 C.F.R. 
§ 3.311.  

In a February 2005 Memorandum, the Director of the 
Compensation and Pension Service noted that the veteran was 
diagnosed with squamous cell carcinoma of the larynx in 
February 1992.  In June 1992, a large cell lung cancer was 
also diagnosed.  The veteran died in December 1992.  The 
surviving spouse claimed that his death was due to the 
veteran's inservice exposure to ionizing radiation.  The 
Memorandum reflects that the veteran's service records showed 
that he prepared aircraft for special atmospheric sampling 
missions, monitored the aircraft and personnel for safe 
radioactive levels, and inspected the sampling equipment.  
His DD 1141 indicates that between April 1972 and April 1973, 
he was monitored on a quarterly basis.  He received a 
cumulative dose of 0.010 for each quarter.  The Memorandum 
also notes that the Air Force indicated that a research of 
the radiation exposure registry showed that from March 1968 
to January 1974, he received a cumulative dose of 0.150 rem 
for the entire time he was monitored.  The Air Force 
Institute for Operational Health noted that the skin dose 
(shallow) column on the SDRD form included the dose 
equivalent from all beta, gamma, and X-rays radiation.  The 
gamma and X-ray (deep) column indicated that the dose was 
equivalent from photons having an effective energy greater 
than 15 keV.  

The Memorandum reflects that the veteran was exposed to 
ionizing radiation from age 25 to 31.  He developed laryngeal 
and lung cancer approximately 18 years later.  His family and 
occupational history and history of exposure to carcinogens 
was not available, but it was reported that the veteran was a 
heavy smoker until his death.  The Under Secretary of Health 
was to review the available records and prepare a radiation 
dose estimate, and to provide an opinion as to whether it was 
likely, unlikely, or as likely as not, that the veteran's 
lung and/or laryngeal cancer resulted from exposure to 
radiation in service.  

In a February 2005 Memorandum, the Chief of Public Health and 
Environmental Hazards Officer noted that the calculation of 
37.15 rads or less at age 25 in a known, regular smoker 
provided a 99 percent credibility that there was no 
reasonable possibility that it was as likely as not that the 
veteran's lung cancer was related to exposure to ionizing 
radiation (citing Committee on Interagency Radiation Research 
and Policy Coordination (CIRRPC) Science Panel Report Number 
6, 1988, page 29).  For comparison purposes the Interactive 
Radioepidemiological Program (IREP) of the National Institute 
for Occupational Safely and Health (NIOSH) was utilized to 
estimate the likelihood that exposure to ionizing radiation 
was responsible for the lung cancer.  The computer software 
calculated a 99 percentile value for the probability of 
causation of 0.10%.  The CIRRPC report did not provide 
screening doses for cancer of the larynx.  It was noted, 
however, that the sensitivity of the larynx to radiation 
carcinogenesis appeared to be relatively low and no 
significant excess of such cancers had been found in Japanese 
A-bomb survivors or other populations exposed to doses in the 
range below 100 rads (BEIR V, pages 330-331).  

The Chief Public Health and Environmental Hazards Officer 
also noted that the NIOSH IREP was utilized to estimate the 
likelihood that exposure to ionizing radiation was 
responsible for the laryngeal cancer.  In accordance with 
guidance on utilizing the NIOSH IREP, the cancer model for 
other respiratory was used.  The computer software calculated 
a 99 percentile value for the probability of causation of 
0.06%.  In light of the above, it was opined that it was 
unlikely that the veteran's lung and/or laryngeal cancer 
could be attributed to exposure to ionizing radiation in 
service.  

In a subsequently dated document in February 2005, the Under 
Secretary for Benefits issued an advisory opinion concurring 
with the determination of the Chief Public Health and 
Environmental Hazards Officer's memorandum.  

Analysis

Initially, the Board observes that the appellant does not 
contend, nor does the record in any way demonstrate, that the 
veteran's fatal cancer was manifested in service or until 
several decades after his separation from service.  Rather, 
she contends that his duty assignment during service resulted 
in radiation exposure, which eventually caused his demise 
approximately 18 years after discharge.  

Moreover, the appellant has not suggested that the veteran's 
death was in any way otherwise related to his military 
service, to include his service-connected osteoarthritis or  
hearing loss.  In any event, however, a review of the medical 
evidence of record shows that these conditions were unrelated 
to the veteran's death.

As noted above, service connection for disability that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by three different 
methods: (1) presumptive service connection under 38 C.F.R. § 
3.309(d); (2) service connection of a "radiogenic disease" 
under 38 C.F.R. § 3.311; and (3) service connection may be 
granted under 38 C.F.R. § 3.303(d) and Combee, supra, when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  The Board will address each of these criteria.

(1) Presumptive service connection - radiation exposure.

As noted above, in order to establish presumptive service 
connection for the cause of the veteran's death under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the veteran must 
have died from a disease listed in 38 C.F.R. § 3.309(d)(2), 
and have been a radiation-exposed veteran who participated in 
a radiation-risk activity as such terms are defined in the 
regulation.  38 C.F.R. § 3.309 (d)(3) (2007).  In the instant 
case, the veteran's death certificate shows the cause of 
death as cancer of the lung.  Lung cancer is one of the 
listed diseases under 38 C.F.R. § 3.309(d)(2) (2007).

The evidentiary record also established that the veteran was 
exposed to radiation while preparing aircraft and personnel 
for missions.  The record does not, however, demonstrate that 
the veteran participated in a "radiation-risk activity" as 
such terms are defined under 38 C.F.R. § 3.309 (d)(3).  
Therefore, service connection for the cause of the veteran's 
death cannot be granted on a presumptive basis.

Because the veteran did not participate in a radiation-risk 
activity, the presumptive service connection provisions under 
38 C.F.R. § 3.309(d) are not applicable in this case.  The 
Board will next examine the claim under 38 C.F.R. § 3.311, 
which provides for special development in cases involving 
radiogenic diseases.

(2) Radiogenic disease under 38 C.F.R. § 3.311.

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans or 
their survivors. Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1171 (1998).  Section 3.311 
essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.

As noted above, the veteran was diagnosed with lung cancer, 
which is included as a radiogenic disease listed in § 3.311 
(b)(2).  The evidentiary record also established that the 
veteran had a cumulative dose assessment of 0.1501 rem.  
Therefore, in accordance with the provisions of 38 C.F.R. § 
3.311, the RO forwarded the case to the Under Secretary for 
Benefits who requested an opinion from the Under Secretary 
for Health as to the relationship between the veteran's 
lung/laryngeal cancer and his exposure to ionizing radiation 
in service.

As indicated above, in a February 2005 Memorandum, the VA 
Chief Public Health and Environmental Hazards Officer noted 
that it was unlikely that the veteran's lung and/or laryngeal 
cancer was related to exposure to ionizing radiation in 
service.  Also in February 2005, an advisory opinion from the 
Office of Under Secretary for Benefits concurred with the 
finding of the medical opinion from the Under Secretary for 
Health.

Once a claim has been fully developed pursuant to the 
procedures set forth in 38 C.F.R. § 3.311, as it has been 
here, it remains the Board's responsibility to evaluate the 
evidence and determine whether the veteran's cancer was in 
fact the result of exposure to ionizing radiation.  The only 
competent medical evidence associated with the file 
concerning the nexus between the veteran's occupational 
radiation exposure and his lung cancer indicates that it is 
unlikely that radiation exposure caused his cancer.

The Board is precluded from making medical judgments.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions]; Obert v. Brown, 5 Vet. App. 30 
(1993) [the Board may not reject medical opinions based on 
its own medical judgment].  The relationship between the 
veteran's lung cancer and job related radiation exposure is a 
medical question, and the only medical evidence of record 
concerning the question of causation indicates that radiation 
exposure was unlikely to be the root of causation.

To the extent that the appellant is contending that the 
veteran's fatal cancer was related to his duty assignments in 
service, it is now well-established that laypersons without 
medical training, such as the appellant, are not competent to 
comment on medical matters.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Thus, to the extent that the appellant is 
attempting to link the veteran's death to his service, her 
opinion is of no probative value.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the appellant's claim of service 
connection under the provisions of 38 C.F.R. § 3.311.



(3) Direct service connection - Combee.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
claimant from establishing service connection with proof of 
actual direct causation.  Combee, supra.  Accordingly, the 
Board will proceed to evaluate the appellant's claim under 
the regulations governing direct service connection.

In this regard, the service treatment records are silent for 
any pertinent complaints, treatment, abnormalities, or 
diagnosis referable to any respiratory problems, to include 
lung cancer.  Likewise, there are no indications of any 
symptoms or manifestations of lung cancer within the first 
year following the veteran's separation from service.  The 
first evidence of cancer was in 1992, some 18 years after the 
veteran's discharge from service.  Moreover, after reviewing 
all the evidence of record, the Public Health and 
Environmental Hazards Officer opined, in essence, that the 
veteran's lung cancer was not related to service or to his 
exposure to ionizing radiation during service.  The appellant 
has not provided any competent evidence of a relationship 
between the veteran's lung cancer and service.  Accordingly, 
service connection for the cause of the veteran's death due 
to lung cancer on a direct basis is not warranted.

Based on the evidence of record, including the veteran's dose 
estimate, his medical disabilities, and the medical opinion 
from the Chief Public Health and Environmental Hazards 
Officer, the Board concludes that it is not at least as 
likely as not that the veteran's death due to lung cancer was 
incurred as a result of radiation exposure in service.  
Accordingly, service connection for the cause of the 
veteran's death must be denied.


DIC Benefits under 38 U.S.C.A. § 1318

Laws and Regulations and Analysis

Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or, the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated as totally disabling for a period of not 
less than one year immediately preceding death.  38 U.S.C.A. 
§ 1318(a), (b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.22 
(2007).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2007).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  It appears that some of the confusion has 
been cleared up by two recent decisions from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  However, a discussion of the evolution of the 
handling of such claims is pertinent to the understanding of 
why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later 
decision, the Court found that 38 C.F.R. § 3.22(a), as it 
existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  Wingo 
v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  (This change in regulation has no effect on the 
appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale. Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

Based on the foregoing, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not met.  As reported earlier, at the time of his death, 
service connection had been established for osteoarthritis of 
the lumbar and cervical spine, rated as 10 percent disabling; 
and hearing loss, rated as noncompensable.  A combined rating 
of 10 percent was in effect.  These conditions were not rated 
at 100 percent for ten years prior to his death; nor was he 
continuously rated as totally disabled for the five-year 
period after his discharge form service, and he was never a 
prisoner of war.  As such, the appellant does not meet the 
requirements to receive DIC benefits as a result of his 
death.  

DEA under 38 U.S.C. Chapter 35

Law and Regulations and Analysis

For the purposes of dependents' educational assistance under 
Chapter 35, Title 38, United States Code, the child, spouse, 
or surviving spouse of a veteran will have basic eligibility 
if certain conditions are met, including, that a permanent 
total service-connected disability have been in existence at 
the date of the veteran's death, or that the veteran died as 
a result of a service-connected disability.  38 C.F.R. §§ 
3.807(a), 21.3020 (2007).  As discussed above, service 
connection for the cause of the veteran's death is denied.  
Accordingly, as a matter of law, entitlement to dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code is also denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
has not been shown, and the appeal is denied.  

Entitlement for DEA benefits under Chapter 35 has not been 
shown, and the appeal is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


